Case: 4:16-cv-00180-CDP Doc. #: 120 Filed: 07/02/19 Page: 1 of 2 PageID #: 2257




          UNITED STATES OF AMERICA V. THE CITY OF FERGUSON
                     JUDGE CATHERINE D. PERRY
                        COURTROOM14SOUTH
                             July 2, 2019
                    PUBLIC COMMENT SIGN IN SHEET
                NOTE: Speakers will be called in order listed below.
                                           SIGNATURE
             Case: 4:16-cv-00180-CDP Doc. #: 120 Filed: 07/02/19 Page: 2 of 2 PageID #: 2258




                       UNITED STATES OF AMERICA V. THE CITY OF FERGUSON
                                  JUDGE CATHERINE D. PERRY
                                     COURTROOM14SOUTH
                                          July 2, 2019

                                  PUBLIC COMMENT SIGN IN SHEET
                              NOTE: Speakers will be called in order listed below.

              PRINTED NAME                               SIGNATURE

              1.

              2.

              3.
              4.

              5.

              6.

              7.

              8.

              9.

              10.
{,'D/....-
              11.

              12.

              13.

              14.

              15.

              16.

              17.

              18.
              19.

              20.
